EXAMINER'S AMENDMENT
In an interview dated 8/8/2022 Applicant’s Representative, Sujin Park (Reg. No. 74,061) authorized the following amendments to the independent claims 1, 10, and 19 to place the application in condition for allowance. All other pending claims are maintained as previously presented.
“1. (Currently Amended): A method for obtaining a route selection policy, performed by a policy control function network element comprising at least one processor, the method comprising: 
generating a route selection policy rule for routing a traffic of an application executed by a terminal, the application being configured to provide a plurality of user services on the terminal, the plurality of user services being of different service types;
transmitting an application function response to an application function network element after generation of the route selection policy rule; and 
providing, to the terminal, the route selection policy rule, 
wherein the route selection policy rule comprises and a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable, 
wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and 
wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a user service, among the different service types of the plurality of user services of the application, provided by the traffic of the application executed by the terminal.

10. (Currently Amended): An apparatus for obtaining a route selection policy, comprising: 
at least one memory configured to store program code; and 
at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: 
generation code configured to cause at least one of the at least one processor to generate a route selection policy rule for routing a traffic of an application executed by a terminal, the application being configured to provide a plurality of user services on the terminal, the plurality of user services being of different service types; 
transmission code configured to cause at least one of the at least one processor to transmit an application function response to an application function network element after generation of the route selection policy rule; and 
provision code configured to cause at least one of the at least one processor to provide, to the terminal, the route selection policy rule, 
wherein the route selection policy rule comprises and a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable,
wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and 
wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a user service, among the different service types of the plurality of user services of the application

19. (Currently Amended): A non-transitory computer-readable storage medium, storing computer-readable program instructions, the computer-readable program instructions being executable by at least one processor to perform: 
generating a route selection policy rule for routing a traffic of an application executed by a terminal, the application being configured to provide a plurality of user services on the terminal, the plurality of user services being of different service types;
transmitting an application function response to an application function network element after generation of the route selection policy rule; and 
providing, to the terminal, the route selection policy rule, 
wherein the route selection policy rule comprises and a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable, 
wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and 
wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a user service, among the different service types of the plurality of user services of the application

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 is being considered by the examiner.	
Allowable Subject Matter
Claims 1, 4 – 10, and 13 – 22 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 10, and 19 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 recites a method for obtaining a route selection policy by a policy control function which generates a route selection policy rule for routing traffic of an application, transmitting an application function response to an application function after generating the route selection policy rule, and providing the route selection policy rule to a terminal executing the application. Claim 1 further requires wherein the route selection policy rule comprises a valid time or a valid location, the valid time representing at time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable.
Claim 1 is allowed over the prior art as the prior art fails to teach the claimed invention as a whole. Taken in combination or alone, the prior art references fail to teach each and every feature of claim 1.
In addition to the prior art references cited throughout prosecution, the following prior art references have been found to be pertinent to Applicant’s claimed invention.
Wang et al. (US 2021/0385724 A1), hereinafter “Wang”, teaches configuring route selection policies based upon a policy update request from a user, and specifically teaches generating n application or service profile which describes how application or service traffic should be handled in the network (Wang Paragraphs [0060 – 0062]).
Hughes (US 2019/0230038 A1) teaches a multi-level data traffic classification method and steering network traffic by a network appliance based upon application and traffic information (Hughes Paragraph [0044]).
Taken alone or in combination, Wang, Hughes, and the prior art cited throughout prosecution fail to teach claim 1 considered as a whole. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454  


/MOHAMED A. WASEL/              Primary Examiner, Art Unit 2454